In this consolidated action the appeal is from a judgment (1) declaring that the order made in a certain condemnation and assessment proceeding confirming the final report of commissioners is void, for lack of jurisdiction, (2) declaring that the assessments upon respondents’ real properties in pursuance of said report and order are void, and (3) granting other incidental relief. Judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ.